Back to Form 10-KExhibit 10.55.8 HealthEase of Florida, Inc. Medicaid HMO Non-Reform Contract AHCA CONTRACT NO. FA905 AMENDMENT NO. 7 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF FLORIDA, INC., hereinafter referred to as the "Vendor" or “Health Plan”, is hereby amended as follows: 1. Effective November 1, 2011, Attachment I, Scope of Services, Capitated Health Plans, is hereby amended to include Attachment I, Exhibit 1-B, Revised Maximum Enrollment Levels, attached hereto and made a part of the Contract. All references in the Contract to Attachment I, Exhibits 1 and 1-A, shall hereinafter also refer to Attachment I, Exhibit 1- B, as appropriate. 2. Attachment II, Core Contract Provisions, Section XVI., Terms and Conditions, is hereby amended to include Item HH. as follows: HH.
